DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 13/825389, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application does not disclose the centrifugal force operated mechanism controlling axial movement of the feed rod assembly, the claimed weights exerting an axial force against the feed rod assembly. These limitations are included in the independent claims of this application and therefore claims 1-14 and 17-22 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a body having a mounting element” in line 2 and further recites “a body of a honing tool” in line 5. It is unclear if the claimed bodies are the same or different from each other. For the purposes of this examination, the claim will be read as including a single body. 
Further regarding claim 1, the claim recites “a honing tool” in line 5 and later recites “a honing tool” in line 17, making it unclear if these are separate honing tools or are meant to refer to a single honing tool. For the purposes of this examination, the second recitation will be read as best understood by examiner and is explained in the rejection below.
Claims 2-14 and 17-20 are rejected as indefinite due to dependency upon rejected claim 1.
Regarding claim 12, the claim recites “the at least one weight comprises a wedge” in lines 1-2. However, there is already antecedent basis for a wedge in independent claim 1. This 
Claims 13-14 and 17 are rejected as indefinite due to dependency upon rejected claim 12.
Regarding claim 21, the claim recites “a body having a mounting element” in line 2 and further recites “a tool body,” in line 5. This is unclear for substantially similar reasons as described in the rejection of claim 1 above. For the purposes of this examination, the claim will be read as including a single body.
Regarding claim 22, the claim recites “a body having a mounting element” in line 2 and further recites “a honing tool body,” in line 5. This is unclear for substantially similar reasons as described in the rejections of claims 1 and 21 above. For the purposes of this examination, the claim will be read as including a single body.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 12-14, 17, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saito et al (US 4463490, previously cited).
Regarding claim 1, Saito discloses a honing tool holder, comprising a body (including elements 9 and 11) having a mounting element (9) for cooperatively mounting the tool holder on a spindle (5) of a machine tool for rotation therewith about a rotational axis therethrough and axial stroking movements (col 2, lines 14-17; note that the spindle is not positively recited), and a tool holding element (surface 5a) opposite the mounting element configured and operable to cooperatively hold a body (holds elements 9 and 11) of a honing tool (surface 5a on opposite side of mounting element cooperates with surface 9a to hold body 9, 11) so as to extend axially from the tool holder such that one or more honing stones or abrasive elements  (13, 15) carried for radial movement on the body of the honing tool will be oriented in a radial outward facing position (see fig 2 showing honing stones 13, 15 extending axially from the right side of the holder and radially outward from element 12) for rotation about the rotational axis 
Regarding claims 2-4, Saito further discloses the at least one weight is biased against a radial extending surface within the body of the honing tool holder for the radial movement therealong (contacting the radial surface of body 11 on right side of weight 12 as shown in fig 2); the at least one weight is biased against the radial extending surface within the body of the 
Regarding claim 5, Saito further discloses at least one biasing element (20b) within the body of the honing tool holder urging the at least one weight radially inwardly (fig 2).
Regarding claims 12-14, Saito further discloses the at least one weight comprises the wedge having a cam surface (12a) cooperatively engaged with an element of the feed rod assembly within the body of the honing tool holder to control the axial movement of the feed rod assembly; wherein the cam surface has a curved shape portion (mathematically, straight lines are considered curves); and wherein the curved shape portion is concave (col 2, lines 60-66). 
Regarding claim 17, Saito further discloses the at least one wedge having the cam surface is removable from the body of the honing tool holder and replaceable with a wedge having a cam surface having a different shape or angle (fig 2, depicted screws provide for disassembly and replacement of parts of the honing tool including the wedge).
Regarding claim 21, Saito discloses a honing tool holder, comprising a body (including elements 9 and 11) having a mounting element (9) for cooperatively mounting the tool holder on a spindle (5) of a machine tool for rotation therewith about a rotational axis therethrough and axial stroking movements (col 2, lines 14-17; note that the spindle is not positively recited), and a tool holding element (surface 5a) opposite the mounting element and cooperatively 
Regarding claim 22, Saito discloses a honing tool holder, comprising a body (including elements 9, 11) having a mounting element (9) for cooperatively mounting the tool holder on a spindle (5) of a machine tool for rotation therewith about a rotational axis therethrough and axial stroking movements (col 2, lines 14-17; note that the spindle is not positively recited), and a tool holding element (surface 5a) opposite the mounting element and cooperatively holding a honing tool comprising a honing tool body (elements 9 and 11) for rotation about the rotational axis, carrying one or more honing stones or abrasive elements (13, 15) for radial movement relative to the honing tool body during the rotation about the rotational axis, and a feed element (12a) for axial movement to translate force exerted directly against the feed element in a predetermined axial direction into a radial outward force against the one or more honing stones or abrasive elements (col 2, lines 51-59); and a feed system carried on the body of the honing tool holder, comprising a feed rod assembly (20) supported to move axially within the body and connected to the feed element (12a) of the honing tool, and the feed system comprising a centrifugal force operated mechanism cooperatively engageable with an element of or connected to the feed rod assembly to control the axial movement thereof, the centrifugal force operated mechanism including at least one weight (12) restrained in the body of the honing tool holder spaced from the honing tool (fig 2; spaced from honing tools 15) so as to move substantially only radially and to be moved radially outward by centrifugal force generated thereby from rotation of the tool holder about the rotational axis to move the feed rod assembly in the predetermined axial direction against the feed rod assembly to move the feed element of the honing tool in the predetermined axial direction (col 2, lines 60-66; weight 12 urged against feed element 20b of feed rod assembly) to move the one or more honing .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito as applied to claim 1 above, and further in view of Regler (US 2015/0283667, previously cited).
Regarding claim 6, Saito teaches all the elements of claim 1 as described above. Saito further teaches a signal unit carried on the body and including a circuit including a switch (activated by detection based on nozzle 40) and a signal device configured to activate the signal device to output a signal when the feed rod assembly reaches a selectable limit (col 4, lines 5-22; compared and adjusted based on reference value, constituting the selectable limit). Saito does not teach the signal unit including a battery. Regler teaches a honing tool holder comprising a signal unit carried on a body including a circuit including a battery ([0024]). It 
Regarding claim 7, Saito, as modified, teaches all the elements of claim 6 as described above. Saito further teaches the signal comprises a light emission (col 4, lines 5-22; as broadly claimed, the signal, which causes movement of the motor can be considered a light emission, as the motor’s movement and results thereof would be visible to a user).
Regarding claim 8, Saito, as modified, teaches all the elements of claim 6 as described above. Saito does not teach the signal comprises an RF emission. Regler further teaches a signal comprises an RF emission ([0018]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include an RF emission signal in the signal unit of Saito in order to increase the distance that the signal can travel as taught by Regler ([0059]). 
Regarding claims 9-11, Saito, as modified, teaches all the elements of claim 6 as described above. Saito further teaches the circuit is additionally configured to output signals representative of positions of the feed rod assembly (col 4, lines 13-17); the positions are representative of an axial position of the feed rod assembly (col 4, lines 13-17; the feed rod is moved axially based on the signal); the positions are representative of a radial position of the at least one weight (axial movement of the feed rod moves the weight radially).
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito as applied to claim 1 above, and further in view of Czubak (US 3405049, previously cited).
Regarding claim 18, Saito teaches all the elements of claim 1 as described above. Saito further teaches the honing tool holder comprises a plurality of the weights (abstract). Saito does not teach at least one restraining element carried on the body and configured to restrain one or more of the weights from the radial movement. Czubak teaches a honing tool holder including a plurality of weights (21) and at least one restraining element (43) carried on the body of the honing tool holder and configured to restrain one or more of the weights from the radial movement (col 3, lines 39-47). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the restraining elements of Czubak to the tool holder of Saito in order to lock the weights in their radial positions during machining as taught by Czubak (col 3, lines 24-27). 
Regarding claims 19 and 20, Saito, as modified, teaches all the elements of claim 18 as described above. Czubak further teaches the restraining element is movable on the body of the honing tool holder to release the one or more of the weights to allow the radial movement thereof (col 3, lines 50-57); and wherein the restraining element is selectably movable to release a certain one or ones of the weights (col 3, lines 50-57).
Response to Arguments
Applicant's arguments filed 10 Nov 2021 have been fully considered but they are not persuasive. Applicant argues that the amendments have clarified certain elements of the claimed invention. However, as detailed above, there are remaining issues under 112b.
Regarding claim 1, applicant argues that certain elements of the claimed honing tool holder “control” the movements of the honing stones. However, as broadly claimed, the weight 12 of Saito including the wedge surface 12a controls the movement of the stones, as the position of the weight determines the position of the stones. Applicant argues that element 12 of Saito is not spaced from the tool holding element as claimed. Examiner respectfully disagrees. Element 5a of Saito can be considered a tool holding element as broadly claimed, as this surface provides support for the entire honing tool including the body (elements 9 and 11) which in turn supports the stones (13, 15). As can be easily seen in fig 2 of Saito, element 12 is spaced from the tool holding element. Applicant further argues that element 12 of Saito is not spaced from the honing stones. However, as can be seen in fig 2 of Saito, element 12 is spaced from stone 15, as claimed. 
Regarding claims 21 and 22, applicant makes similar arguments that element 12 cannot be considered the claimed weight. However, as detailed in the rejection above, as broadly claimed, element 12 of Saito is restrained within the body (element 11) and spaced from the honing tool 15, as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723